After Remand from the Alabama Supreme Court

PITTMAN, Judge.
On October 30, 2009, this court affirmed a judgment entered by the Etowah Circuit Court in favor of N.E.F. and C.F. on their petition for the establishment of grandpa-rental visitation. A.S. v. N.E.F. (No. 2080037, October 30, 2009), 65 So.3d 1043 (Ala.Civ.App.2009) (table). However, our judgment of affirmance has been reversed. Ex parte A.S., 91 So.3d 656 (Ala.2011). On remand to this court, and in compliance with Ex parte A.S., we now reverse the Etowah Circuit Court’s judgment and remand the cause for the entry of a judgment denying the petition.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.